FILED
                                                            Aug 07 2019, 11:39 am

                                                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                                                                  and Tax Court

                          IN THE

  Indiana Supreme Court
            Supreme Court Case No. 18S-CR-143

               Alberto Baiza Rodriguez
                           Appellant,

                              –v–

                     State of Indiana
                            Appellee.


         Argued: May 9, 2019 | Decided: August 7, 2019

 Appeal from the Elkhart Superior Court, No. 20D06-1503-F6-264
            The Honorable David C. Bonfiglio, Judge

   On Petition to Transfer from the Indiana Court of Appeals,
                     No. 20A03-1704-CR-724



                   Opinion by Justice David
Chief Justice Rush and Justices Massa, Slaughter, and Goff concur.
David, Justice.

   We granted transfer in this case and a related case, Pebble Stafford v.
State of Indiana, --- N.E.3d --- (Ind. 2019) (“Stafford II”), to resolve
conflicting opinions from our Court of Appeals concerning recent
amendments to Indiana’s sentence modification statutes. As a matter of
statutory interpretation, we find the decades-old rule of sentence
modification remains undisturbed: courts may modify a sentence only if
the new sentence would not have violated the terms of the valid plea
agreement had the new sentence been originally imposed. Accordingly,
we affirm the trial court’s judgment that it was not authorized to modify
the sentence imposed under Defendant’s fixed-term plea agreement.


Facts and Procedural History
   In March 2015, Defendant Alberto Rodriguez was charged with class A
misdemeanor operating while intoxicated (“OWI”) and class C
misdemeanor operating a vehicle with an alcohol concentration
equivalent of .08 or more. Due to prior OWI convictions, Rodriguez was
also charged with level 6 felony OWI with a prior conviction and with
being a habitual vehicular substance offender (“HVSO”).

   Rodriguez entered into a plea agreement on January 6, 2016. In
exchange for dismissal of the class C misdemeanor charge, Rodriguez
pled guilty to the class A misdemeanor OWI, level 6 felony OWI with a
prior conviction, and HVSO charges. The trial court accepted the plea
agreement and sentenced Rodriguez according to the plea agreement’s
terms: thirty months in Elkhart County work release for merged level 6
felony OWI with a prior conviction and class A misdemeanor OWI
charges and an additional forty-two months on work release for the
HVSO charge. A hand-written notation on the plea agreement read,
“Agreed all time to Work Release no discretion to change.” (Appellant’s




Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019      Page 2 of 14
App. Vol. II at 13) (emphasis in original). This note was incorporated into
the trial court’s sentencing order.1

   On January 12, 2017, Rodriguez petitioned to modify his sentence
under Indiana Code section 35-38-1-17(e).2 At the modification hearing,
Rodriguez argued that recent changes to the modification statute—
combined with his positive report from work release and his need to be
present for his son—supported the court’s ability to modify his sentence.
The State opposed Rodriguez’s petition, arguing that courts have no
power to modify a sentence once the court has accepted a binding
stipulated plea agreement.

  The trial court denied Rodriguez’s motion to modify his sentence. The
court relied on Indiana Code section 35-38-1-17(l) (2016), which read:


         A person may not waive the right to sentence modification
         under this section as part of a plea agreement. Any purported
         waiver of the right to sentence modification under this section
         in a plea agreement is invalid and unenforceable as against
         public policy. This subsection does not prohibit the finding of
         a waiver of the right to sentence modification for any other
         reason, including failure to comply with the provisions of this
         section.


(Emphasis altered from court’s order). Applying the above emphasized
language to the specific terms of Rodriguez’s plea agreement, the court



1Rodriguez did, however, reserve the right to request a modification of sentence—with the
State’s consent—if he was incarcerated.
2   Indiana Code section 35-38-1-17(e) (2016) reads:

           At any time after:
               (1) a convicted person begins serving the person’s sentence; and
               (2) the court obtains a report from the department of correction concerning the
                convicted person’s conduct while imprisoned;
           the court may reduce or suspend the sentence and impose a sentence that the court
           was authorized to impose at the time of sentencing. The court must incorporate its
           reasons in the record.



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019                         Page 3 of 14
found that a defendant who “enter[s] into a binding plea agreement
waives the right to seek or receive a modification of [his or her] sentence.”
(Appellant’s App. Vol. II at 22.) Thus, the trial court held that it had no
authority to modify Rodriguez’s sentence. Rodriguez appealed.

   In a split decision, the Court of Appeals reversed, holding that
“modification of Rodriguez’s sentence is permissible under Section 35-38-
1-17(l)…” Rodriguez v. State, 91 N.E.3d 1033, 1038 (Ind. Ct. App. 2018),
vacated and remanded, 100 N.E.3d 696 (Ind. 2018) (“Rodriguez I”). The court
opined that because the legislature amended the modification statute to
prohibit explicit waiver of the right to sentence modification in a plea
agreement, it was the legislature’s intent “to preserve a defendant’s right
to modification of a fixed sentence imposed under a plea agreement.” Id.
at 1037-38. The majority found additional support for its position in the
decision of another panel of the Court of Appeals in State v. Stafford, which
held modification of a fixed plea was possible because the legislature
“plainly stated that a person may not waive the right to sentence
modification as part of a plea agreement….” 86 N.E.3d 190, 193 (Ind. Ct.
App. 2017), vacated and remanded, 100 N.E.3d 696 (Ind. 2018) (“Stafford I”).

      Senior Judge Rucker dissented, finding that “[a]lthough Indiana Code
section 35-38-1-17(l) prohibits a plea agreement from containing express
language waiving the right to sentence modification, the statute does not
prohibit a finding of waiver on other grounds.” Rodriguez I, 91 N.E.3d at
1039 (Rucker, S.J., dissenting). Harmonizing the provisions of subsection
(l) with Indiana Code section 35-35-3-3(e),3 Senior Judge Rucker believed
the trial court lacked authority to modify Rodriguez’s sentence because
Rodriguez struck a bargain with the State of Indiana to “serve a precise
sentence with a specific entity.” Id. at 1040. Accordingly, the dissent
would have held that the trial court was bound by the terms of
Rodriguez’s plea agreement—a valid “other reason” for finding the
waiver of a right to sentence modification. Id.




3   IC 35-35-3-3(e) states, “If the court accepts a plea agreement, it shall be bound by its terms.”



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019                              Page 4 of 14
   The State sought transfer, which we granted. Rodriguez v. State, 100
N.E.3d 696 (Ind. 2018). In a published order, we noted that “[d]uring the
2018 legislative session, the General Assembly amended Indiana Code
sections 35-35-1-2 and 35-38-1-17, addressing guilty pleas and the
reduction or suspension of a sentence, effective July 1, 2018.” Id. As such,
we remanded the case to the Court of Appeals so it could reconsider its
opinion in light of the statutory amendments. Id.

   On remand, the Court of Appeals reaffirmed its original holding in
Rodriguez I, finding that the retroactive application of 2018 amendments to
the sentence modification statute violated the contract clause of the
Federal Constitution. Rodriguez v. State, 116 N.E.3d 515, 524 (Ind. Ct. App.
2018) (“Rodriguez II”). Senior Judge Rucker again dissented for the
reasons expressed in his earlier dissenting opinion in Rodriguez I. Id.
(Rucker, S.J., dissenting).

  The State sought transfer, which we granted, thereby vacating the
Court of Appeals opinion. Ind. Appellate Rule 58(A).


Standard of Review
   Matters of statutory interpretation present pure questions of law; as
such, these questions are reviewed de novo. Nicoson v. State, 938 N.E.2d
660, 663 (Ind. 2010). This Court “presumes that the legislature intended
for the statutory language to be applied in a logical manner consistent
with the statute’s underlying policy and goals.” Id.


Discussion and Decision
   The genesis of these proceedings came as a result of the legislature’s
2014 amendments to Indiana Code section 35-38-1-17. Combined with
subsequent amendments to the same statutory scheme in 2016 and 2018,
courts and practitioners alike were thrown into uncertain territory over
whether defendants who entered into a fixed-term plea agreement could
now petition for sentence modification despite the terms of their
agreement. Our own Court of Appeals in Rodriguez II and Stafford II



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019       Page 5 of 14
charted no less than four possible paths forward to interpret the same
statutory provisions.

   We resolve this split in interpretations today and conclude that the
legislature’s amendments did not change course from the previously
accepted view of sentence modification in Indiana. As demonstrated
below, this conclusion flows from our Court’s precedent and the canons of
statutory interpretation.


I. Historically, courts were bound by the terms of the
   plea agreement.
   The State’s primary argument in this case is that the legislature never
intended to change course from the well-established policy in Indiana that
trial courts have no authority to reduce or suspend a sentence in a way
that would violate the terms of a valid plea agreement. Applying that rule
to this case, the State argues that Rodriguez could not petition for sentence
modification because his plea agreement reserved no discretion for the
trial court to change his work release placement.

   Generally speaking, “[a] criminal defendant has no constitutional right
to engage in plea bargaining.” Bethea v. State, 983 N.E.2d 1134, 1144 (Ind.
2013) (quoting Coker v. State, 499 N.E.2d 1135, 1138 (Ind. 1986)). While the
State is under no duty to offer a bargain, see id., plea agreements are often
sought because they “facilitate expeditious disposition of criminal cases.”
State ex rel. Goldsmith v. Marion Cnty. Super. Ct., (1981) 275 Ind. 545, 552,
419 N.E.2d 109, 114. See also Pannarale v. State, 638 N.E.2d 1247, 1248 (Ind.
1994) (noting that plea agreements “are designed to induce the defendant
to plead guilty, typically in return for a promise of less than the maximum
sentence”). Under this process, both parties may negotiate to include and
exclude certain terms with the hope that each party will receive a
substantial benefit. Bethea, 983 N.E.2d at 1144. If a deal is struck between
the State and the defendant, the agreement is placed before a trial court
for approval. Ind. Code § 35-35-3-3(a).

   Trial courts enjoy considerable discretion in deciding whether to accept
or reject a proposed plea agreement. See Pannarale, 638 N.E.2d at 1248. If


Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019        Page 6 of 14
the court rejects a plea agreement, the case may move on to trial, the
defendant may enter a guilty plea, or subsequent plea agreements may be
filed. See id.; Ind. Code § 35-35-3-3. But “once a sentencing court accepts a
plea agreement, it possesses only that degree of sentencing discretion
provided in the agreement.” St. Clair v. State, 901 N.E.2d 490, 493 (Ind.
2009) (citing Freije v. State, 709 N.E.2d 323, 324-25 (Ind. 1999)). For
example, a plea agreement could leave the sentencing decision to the trial
court—a practice commonly referred to as an “open plea.” State v. Cozart,
897 N.E.2d 478, 483 (Ind. 2008) (citing Collins v. State, 817 N.E.2d 230, 231
(Ind. 2004)). A court’s sentencing discretion under an open plea “is
limited only by the Constitution and relevant statutes.” Childress v. State,
848 N.E.2d 1073, 1078 (Ind. 2006). Perhaps to a lesser extent, plea
agreements that set forth a sentencing range or a sentencing cap still
afford the trial court some degree of discretion in imposing a sentence
either within the agreed sentencing range or up to the sentencing cap
stated in the terms of the agreement. Id.

   In contrast, “[a] ‘fixed’ plea is one which specifies the exact number of
years to be imposed for sentencing.” Allen v. State, 865 N.E.2d 686, 689
(Ind. Ct. App. 2007) (citation omitted). When a court accepts a plea
agreement that calls for a fixed sentence, “it has no discretion to impose
anything other than the precise sentence upon which [the parties] agreed.”
Childress, 848 N.E.2d at 1078 n.4 (citation omitted). See also Goldsmith, 419
N.E.2d at 114 (finding that when a trial court accepts an explicit
agreement binding both the State and the defendant, the trial court may
neither increase nor suspend the executed sentence because that “would
deny the parties the essential purpose of their agreement”).

   No matter the type of plea bargained for by the defendant and the
State, plea agreements are contractual in nature. Lee v. State, 816 N.E.2d
35, 38 (Ind. 2004). As such, the State, defendant, and trial court become
bound by the agreement’s terms once the plea is accepted by the court.
Pannarale, 638 N.E.2d at 1248 (citing Ind. Code § 35-35-3-3(e) (1993)).

  These underlying principles formed the basis for this Court’s earlier
decisions in Goldsmith and Pannarale. Those opinions found that once an
agreement is accepted by the court, “a deal is a deal” and “the sentencing



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019        Page 7 of 14
court possesses only that degree of discretion provided in the plea
agreement with regard to imposing an initial sentence or altering it later.”
Pannarale, 638 N.E.2d at 1248 (emphasis added). If a defendant who is
sentenced pursuant to the terms of a plea agreement later petitions for
modification of his or her sentence, “the trial court retains the authority to
modify a sentence so long as the modified sentence would not have
violated the plea agreement had it been the sentence originally imposed.”
Id. at 1249.

   The logical application of this rule—that a defendant may not petition
for modification of a fixed-plea sentence because the plea agreement
authorized the court to only impose a specific sentence—has been
reinforced by Pannarale and its progeny for several decades leading up to
the present challenge. See, e.g., id. at 1248-49; St. Clair, 901 N.E.2d at 492-
93; Childress, 848 N.E.2d at 1078-79 n.4; Lee, 816 N.E.2d at 38. This rule is
reinforced by codified law under Indiana Code section 35-35-3-3(e), which
provides, “If the court accepts a plea agreement, it shall be bound by its
terms.” That provision has remained unchanged by the legislature since
this Court’s decision in Pannarale in 1993.


II. Although the General Assembly amended the
    sentence modification statutes, the changes did not
    alter the general rule regarding modification.
   It was against this backdrop that the General Assembly began its
revisions of the sentence modification statute. The relevant amendments
came in three waves: first in 2014, second in 2015, and finally in 2018.4
The primary point of conflict in the present action stems from the 2014
amendments to Indiana Code section 35-38-1-17. These amendments were
part of a comprehensive bill that touched many aspects of the criminal
code, see H.E.A. 1006 (2014); 2014 Ind. Acts 2030-2194, and came on the




4There was a fourth amendment to the statute in 2016, but the changes are not relevant to our
current analysis. See 2016 Ind. Acts 113-115.



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019                      Page 8 of 14
heels of the substantial 2013 criminal code revision effort. See H.E.A. 1006
(2013); 2013 Ind. Acts 1155-1630.

  Specifically, the legislature added a new subsection in 2014 to Indiana
Code section 35-38-1-17, which provided:

      A person may not waive the right to sentence modification
      under this section as part of a plea agreement. Any purported
      waiver of the right to sentence modification under this section
      in a plea agreement is invalid and unenforceable as against
      public policy. This subsection does not prohibit the finding of
      a waiver of the right to sentence modification for any other
      reason, including failure to comply with the provisions of this
      section.


Ind. Code § 35-38-1-17(i) (2014); see also 2014 Ind. Acts 2101-2.

    Then, in 2015, the legislature moved this aforementioned subsection to
its current location at Indiana Code section 35-38-1-17(l). See 2015 Ind.
Acts 1644-46.

  In 2018—after the Court of Appeals handed down Stafford I and
Rodriguez I—the legislature clarified two relevant provisions. First,
subsection (e) was amended to provide:


      At any time after:
         (1) a convicted person begins serving the person's sentence;
             and
         (2) the court obtains a report from the department of
             correction concerning the convicted person's conduct
             while imprisoned;
      the court may reduce or suspend the sentence and impose a
      sentence that the court was authorized to impose at the time of
      sentencing. However, if the convicted person was sentenced
      under the terms of a plea agreement, the court may not,
      without the consent of the prosecuting attorney, reduce or
      suspend the sentence and impose a sentence not authorized



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019        Page 9 of 14
      by the plea agreement. The court must incorporate its reasons
      in the record.


Ind. Code § 35-38-1-17(e) (2018) (emphasis added); 2018 Ind. Acts 261.5
Further, subsection (l) now reads:


      A person may not waive the right to sentence modification
      under this section as part of a plea agreement. Any purported
      waiver of the right to sentence modification under this section
      in a plea agreement is invalid and unenforceable as against
      public policy. This subsection does not prohibit the finding of
      a waiver of the right to:
         (1) have a court modify a sentence and impose a sentence
             not authorized by the plea agreement, as described
             under subsection (e); or
         (2) sentence modification for any other reason, including
             failure to comply with the provisions of this section.


Ind. Code § 35-38-1-17(l) (emphasis added); 2018 Ind. Acts 262. These
2018 amendments prompted our Court to remand both Stafford I and
Rodriguez I to the Court of Appeals for reconsideration. See Rodriguez v.
State, 100 N.E.3d 696 (Ind. 2018).

   Because these amendments created considerable confusion amongst
courts and practitioners, we must provide a cognizable path forward to
interpret these provisions. Stated plainly, the legislature either intended
to allow defendants to petition for sentence modification regardless of the
terms of a plea agreement or it didn’t. Rodriguez argues that Indiana
Code section 35-35-3-3(e), which provides “[i]f a court accepts a plea
agreement, it shall be bound by its terms,” can no longer be given a plain




5Subsection (e) went through several other changes over the years that are not particularly
relevant to today’s analysis. See, e.g. 2015 Ind. Acts 1644-45 (combining provisions that
previously had different modification mechanisms based on whether a defendant was within
or beyond 365 days of conviction into a single subsection (e)).



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019                    Page 10 of 14
reading in light of the legislature’s recent amendments to Indiana Code
section 35-38-1-17(l). The State urges the opposite, believing that these
provisions can be harmonized to show the General Assembly never
intended to allow modification of fixed plea agreements.

    When interpreting a statute, “our primary goal is to determine and give
effect to the intent of the legislature.” Daniels v. FanDuel, Inc., 109 N.E.3d
390, 394 (Ind. 2018) (citing Moryl v. Ransone, 4 N.E.3d 1133, 1137 (Ind.
2014)). We must “give effect to the plain and ordinary meaning of
statutory terms,” State v. Hancock, 65 N.E.3d 585, 587 (Ind. 2016), and there
is a presumption that the legislature “intended the statutory language to
be applied logically and consistently with the statute’s underlying policy
and goals.” Daniels, 109 N.E.3d at 394 (quoting Walczak v. Labor Works-Ft.
Wayne LLC, 983 N.E.2d 1146, 1154 (Ind. 2013)).

   Here, we are asked to construe two seemingly conflicting provisions.
Accordingly, before applying any other rule of statutory construction, we
“should attempt to give effect to both [statutes] and must attempt to
harmonize any inconsistencies or conflicts….” Moryl, 4 N.E.3d at 1137
(citations omitted) (emphasis in original). If the two statutes are
incompatible with one another, the most recent amendment controls and
operates to repeal the earlier provision. Id. But “such implied repeal
should be recognized only when a later act is so repugnant to an earlier
one as to render them irreconcilable, and a construction which will permit
both laws to stand will be adopted if at all possible.” Id. (internal
quotation omitted). Recognizing that a valid interpretation exists so as to
reconcile and harmonize both provisions in the present case, we will—and
must—give effect to both provisions.

  The language of Indiana Code section 35-35-3-3(e) is straightforward: a
court is bound by the terms of the plea agreement at the time it accepts the
plea. This provision is implicitly recognized in the language of Indiana




Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019        Page 11 of 14
Code section 35-38-1-17(e) (2016),6 which only allows a court to reduce or
suspend a sentence in a way in which it was authorized at the time of
sentencing. These two provisions are easily harmonized in light of our
discussion in part one of this opinion. Simply stated, if the terms of the
plea agreement—to which the State, defendant, and court are bound—
allowed any sentencing discretion by the trial court at the time the
sentence was imposed, the trial court only possesses the degree of
discretion to modify a sentence that was contemplated by the terms of the
original plea agreement.

    We do not think the waiver language of subsection (l) casts
irreconcilable doubt on this interpretation. By its terms, the provision
prohibits a defendant from “waiv[ing] the right to sentence modification
… as part of a plea agreement” and declares “[a]ny purported waiver of
the right to sentence modification … in a plea agreement is invalid and
unenforceable as against public policy.” Ind. Code § 35-38-1-17(l) (2016).
This provision has been interpreted by our Court of Appeals in a way that
provides an unequivocal right to sentence modification—an interpretation
that brought us here today. See Stafford I, 86 N.E.3d at 193; Rodriguez I, 91
N.E.3d at 1038.

   But the legislature placed important qualifiers in this same subsection
that suggest any purported right to modification is potentially limited by
other unenumerated factors. The subsection itself “does not prohibit the
finding of a waiver of the right to sentence modification for any other
reason, including failure to comply with the provisions of this section.”
Ind. Code § 35-38-1-17(l) (2016) (emphasis added). Thus, it does not
appear the General Assembly intended a comprehensive prohibition on




6As previously mentioned, this provision originated before the 2014 amendments, see Ind.
Code § 35-38-1-17(b) (2014); 2014 Ind. Acts 2101, and survived through the 2018 amendments.
See Ind. Code § 35-38-1-17(e) (2018). In light of Stafford II and Rodriguez II, the legislature
made crystal clear in the 2018 amendments that “if the convicted person was sentenced under
the terms of a plea agreement, the court may not … reduce or suspend the sentence and
impose a sentence not authorized by the plea agreement.” Id.



Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019                       Page 12 of 14
the waiver of a right to sentence modification when the waiver of that
right is contemplated by the same subsection.

   We think a reasonable harmonization of these provisions is that the
legislature sought only to ban the explicit waiver of the right to sentence
modification within the text of the written plea agreement. This
interpretation comes directly from the plain language of subsection (l).
When referencing waiver of the right to sentence modification, the
legislature used language like “as part of a plea agreement” and “in a plea
agreement.” See id. (emphasis added). This language plainly suggests
that waiver of the right to sentence modification cannot be an explicit term
of a plea agreement. A waiver of this right can be implied, however, “for
any other reason” and as is the case here, that “reason” is that the trial
court could not impose a different sentence that would have violated the
terms of Rodriguez’s binding plea agreement. In our view, this is not a
“tortured interpretation,” see Stafford I, 86 N.E.3d at 193, but rather “a
construction which will permit both laws to stand.” Moryl, 4 N.E.3d at
1137.

  This view also reinforces the well-established principle that plea
agreements are contractual in nature. See Lee, 816 N.E.2d at 38. When the
trial court accepted Rodriguez’s plea agreement, it—along with Rodriguez
and the State—became bound by the terms of the agreement. The State
agreed to drop certain charges in exchange for Rodriguez’s agreement to
serve a fixed term on work release. We agree with the State that an
interpretation allowing for modification of a valid plea agreement that
allows no sentencing discretion frustrates the State’s benefit of the bargain
and would throw the terms of many other plea agreements into
uncertainty. We do not think that the legislature intended such a change
and find no such intent here today.


Conclusion
   Understanding that the legislature’s amendments did not alter the
settled law of Pannarale and its progeny, the trial court appropriately




Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019       Page 13 of 14
found it had no discretion to modify Rodriguez’s sentence because it was
bound by the terms of the valid plea agreement.

   The judgment of the trial court is affirmed.


Rush, C.J., and Massa, Slaughter, and Goff, JJ., concur.



ATTORNEY FOR APPELLANT
Jessica R. Merino
South Bend, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Ellen H. Meilaender
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-CR-143 | August 7, 2019   Page 14 of 14